IN THE SUPREME COURT OF THE STATE OF DELAWARE

PETER KOSTYSHYN,                         §
                                         §
       Defendant Below,                  §   No. 439, 2022
       Appellant,                        §
                                         §   Court Below—Court of Common
       v.                                §   Pleas of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID Nos. 2108001842,
                                         §   2108002662, 2206009335
       Appellee.                         §

                          Submitted: December 23, 2022
                          Decided:   December 28, 2022

                                  ORDER

      On November 22, 2022, the appellant, Peter Kostyshyn, filed a notice of

interlocutory appeal from his criminal cases pending in the Court of Common Pleas.

The Senior Court Clerk issued a notice directing Kostyshyn to show cause why this

appeal should not be dismissed for this Court’s: (i) lack of jurisdiction to consider

appeals directly from the Court of Common Pleas, and (ii) lack of jurisdiction to

hear criminal interlocutory appeals. Postal record shows delivery of the notice to

show cause on December 12, 2022. A timely response to the notice to show cause

was due on or before December 22, 2022. To date, Kostyshyn has not responded to

the notice to show cause. Dismissal of this appeal is therefore deemed to be

unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:



                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice




                                       2